Citation Nr: 1422876	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder and arm disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 through October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which declined to reopen the Veteran's claim for service connection for a left shoulder and arm disability and denied service connection for PTSD.  The Veteran has perfected a timely appeal as to these issues.

The evidence indicates competing psychiatric diagnoses, to include PTSD and depressive disorder, NOS.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD also include claims for service connection for any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, in view of the competing psychiatric diagnoses shown in the record and the Court's holding in Clemons, the Board has characterized the psychiatric disability claim as phrased on the title page.

In his June 2008 substantive appeal, the Veteran requested that a Board hearing be scheduled in this matter.  Pursuant to this request, a Travel Board hearing was scheduled to take place at the St. Paul RO in July 2010.  Notice to that effect was mailed to the Veteran in May 2010; however, the Veteran did not appear at the scheduled hearing.  Neither the Veteran nor his representative has stated any cause for the Veteran's failure to appear, nor have they asked that a new hearing be scheduled.

In May 2012, the Board determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for a left shoulder and arm disability was received.  The substantive service connection claim, however, and the issue of the Veteran's entitlement to service connection for an acquired psychiatric disability, to include PTSD, were remanded for further claims development.  Such development was to include:  affording the Veteran a VA examination of his left arm and shoulder, to include consideration of whether the Veteran's current disability was related to complaints of left shoulder pain during service in July 1969, and a VA examination of his claimed psychiatric disorder.

Efforts to comply with the Board's remand directives were subsequently undertaken by the Appeals Management Center (AMC) in Washington, D.C.  The Board is satisfied that the Board's remand action has been performed, and is prepared to proceed with its de novo consideration of the issues on appeal.

The Board observes that this appeal also initially included the issues of the Veteran's entitlement to service connection for tinnitus, hearing loss, and a back condition.  Service connection for the Veteran's claimed back disorder was denied by the Board in the May 2012 decision.  Service connection for tinnitus and hearing loss was granted during the course of post-remand development in a November 2012 rating decision issued by the AMC.  As these decisions represent full adjudication of those issues, those issues do not remain before the Board on appeal.

The issue of the Veteran's entitlement to service connection for a left shoulder and arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have PTSD; however, he has depressive disorder, NOS which has not been shown to have been incurred during his active duty service or as being related in any other way to his active duty service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-rating March 2007 letter notified the Veteran of the information and evidence needed to substantiate his claim for PTSD.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's August 2007 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, claims submissions, lay statements, VA and Vet Center treatment records, and social security records have been associated with the record.  During the course of this appeal, the Veteran was afforded a VA examination of his claimed psychiatric disability in June 2012.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for an Acquired Psychiatric Disorder

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In a May 2007 PTSD statement, the Veteran alleged that he had PTSD due to two separate reported in-service stressor events.  For the first stressor, he alleged that during the timeframe of June through August of 1970, he was serving on the U.S.S. America in the area of Yankee Station near Subic Bay and off the coast of Vietnam when his friend and service buddy, B.A., disappeared from the ship.  The Veteran recalled that no one had any information as to his whereabouts and that he was simply removed from the pay roster.  Essentially, he stated that he did not know whether B.A. fell overboard or simply went AWOL.  For his second stressor, the Veteran alleged that between April 1969 through September 1970, his duty on the U.S.S. America included assembling ordinance.  He alleged that he could sometimes see flashes from exploding ordinance and that he was always bothered "that [he] helped kill people."

In August 2006, during his initial intake for treatment at the Vet Center in Anchorage, Alaska, the Veteran reported a third stressor.  He alleged that he served as a gunner and flew Huey chopper missions from the U.S.S. America.  He alleged that on one occasion, his chopper was hit by enemy fire.  Although the chopper was apparently landed and the Veteran was able to debark, according to the Veteran, the chopper burst into flames and killed remaining service personnel inside.

The Board notes that special provisions are in place where the Veteran's assertions and/or testimony alone may serve to corroborate the occurrence of an in-service stressor where the claimed stressor is combat-related, provided that such assertions or testimony is "satisfactory" (i.e., credible and "consistent with circumstances, conditions or hardships of service.").  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Board notes that the first stressor reported by the Veteran in his May 2007 PTSD statement is neither related to combat nor to fear of hostile military or terrorist activity.  As such, the special provisions identified above are not applicable as to that stressor.

Certainly, the stressor reported by the Veteran during his Vet Center intake in August 2006 would be combat-related and the Veteran's recollections of the combat-related stressor, if credible and supported by the "circumstances, conditions, or hardships of his service," would be sufficient to establish that the reported stressor did in fact occur.  The Board concludes, however, that the Veteran's assertions regarding the combat-related stressor are not credible.  In that regard, the Veteran's service department records do show that he served on board the U.S.S. America (a Kitty Hawk-class supercarrier) from July 1969 through September 1970.  Indeed, ship's histories for the U.S.S. America which are included in the claims file show that the ship was deployed to and conducted operations at Yankee Station off the Vietnamese coast within the timeframe of the Veteran's service on the U.S.S. America.  However, the Veteran's service department records simply do not reflect that he served in the capacity of a gunner or gunner's mate at any time during his active duty service; nor is there any evidence that the Veteran participated in any combat missions.  Administrative records and the Veteran's DD Form 214 show that the Veteran was awarded a Vietnam Service Medal with ribbon and a National defense Service Medal with ribbon; nonetheless, these decorations are not in and of themselves indicative of any direct combat participation.  The Board also observes that there is no indication in the service department records that the Veteran was ever deployed onto the Vietnamese coast or inland.  Also, the service treatment records do not reflect any statements indicating or otherwise pertinent to combat service; nor do they reflect any examinations or treatment for any injuries related to combat involvement or service within the borders of Vietnam.  Finally, the Board finds that the Veteran's failure to report the combat-related stressor in his PTSD statement casts further doubt as to the veracity of his claimed direct combat involvement.  In view of all of the foregoing inconsistencies, the Board finds that the Veteran's reported combat stressor of serving as a helicopter gunner is neither credible not consistent with the circumstances of his documented service on board the U.S.S. America.  Accordingly, the evidence does not corroborate the combat-related stressor reported by the Veteran during his August 2006 Vet Center treatment.

With regard to the non-combat stressor reported by the Veteran in his PTSD statement, specifically his report of a friend disappearing, the Board observes that in cases where VA determines that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, a veteran's lay statements, by themselves, will not be enough to establish the occurrence of the claimed stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Subject to the foregoing, the Board concludes that the evidence in the record does not corroborate this stressor reported by the Veteran in his PTSD statement.

As noted, the Veteran has also reported witnessing bombing and aircraft attacks from his ship, and helping to assemble ordinance used in attacks.  In Pentecost v. Principi, 16 Vet. App. 124, 128   (Vet. App. May 24, 2002), the Court held that, in order to show presence during a stressful event, evidence need not demonstrate that a Veteran actually was present during the event if the evidence shows that his unit was present during the event.  Here, the Board is of the opinion that the location of the ship and the nature of the ship's duties make it possible that the Veteran witnessed bombing and aircraft attacks during combat operations while in active service.  To this extent, the Board concludes that such stressors have been corroborated.  As a consequence, the Board also finds it reasonable that witnessing such events could reasonably result in fear of hostile military activity so as to support a diagnosis of PTSD.

Nevertheless, even assuming that his report of witnessing such attacks is corroborated by the evidenc, the most probative evidence weighs against finding that the Veteran has a current PTSD diagnosis.  Although the Board acknowledges that records from the Anchorage Vet Center indicate a PTSD diagnosis, this diagnosis appears to be largely dependent upon the veracity of the Veteran's reported direct participation in combat.  As noted above, the Veteran's contentions in that regard are simply not credible and not consistent with the facts in the evidence or the nature of his documented service.  For this reason, the Board does not assign significant probative weight to the PTSD diagnosis given during the Veteran's brief Vet Center treatment.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated).

VA treatment records, which encompass treatment received by the Veteran from 1988 through 2009, include records of a March 1994 comprehensive medical examination which showed that a mental status examination performed at that time was normal.  During treatment in February 2004, the Veteran reported that he was depressed; indeed a depression screen performed at that time was positive.

A PTSD screen performed during VA treatment in February 2007 was positive.  In March 2007, he underwent a mental health intake evaluation.  At that time, the Veteran reported that he had been previously diagnosed with PTSD at the Anchorage Vet Center.  The evaluation revealed grossly normal mental status findings, and the examining VA medical staff opined that the Veteran was showing depression symptoms and subthreshold PTSD symptoms.  A follow-up evaluation performed in April 2007 yielded similar mental status findings.  Subsequent VA treatment records do not indicate any further mental health evaluation or treatment.

In June 2012, the Veteran was afforded a VA examination of his claimed psychiatric disorder.  During the examination, the Veteran reported the same uncorroborated stressors that he reported in his May 2007 PTSD statement.  Notably, he again did not report the alleged combat stressor which he had previously reported during Vet Center treatment in 2006.

In reporting his symptoms, the Veteran stated only that he had depression, difficulty in adapting to stressful situations such as work a worklike setting, and had thoughts of harming others.  Notably, he did not report any symptoms associated with the diagnostic criteria for PTSD under the DSM-IV.  In that regard, he did not report persistently re-experiencing his claimed stressors; persistently avoiding stimuli associated with the trauma and numbing of general responsiveness; or persistent symptoms of increased arousal.  During a mental status examination, the Veteran acknowledged that he was feeling stress related to his failed marriages, children, financial problems and reported "general problems of life."  He stated that he had been having this stress over the past four years.  He also reported difficulty sleeping over the past four years because he ruminated about his ex-girlfriend and the anger that he felt toward her.  He stated that he had a depressed mood in response to his problems.  The Veteran also reported having poor concentration and memory and also endorsed previous suicidal ideation, stating that he played Russian Roulette after his divorce.  The examiner noted that the Veteran demonstrated limited insight and noted that the Veteran stated that he thought of "robbery and other things I should do" in order to meet his family's financial problems.  He also reported that he was in the midst of a disagreement with his sister and that he "really wanted to hurt her bad."  Nonetheless, he admitted that he did not have any current plan or intention of doing anybody any harm.

Upon review of the claims file, an interview of the Veteran, and mental status examination, the examiner determined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  A multi-axis diagnosis included an Axis I diagnosis of depressive disorder, NOS and an underlying Axis II diagnosis of antisocial personality disorder.  The examiner opined that the Veteran's depressive disorder is less likely as not related to his reported stressors.  As rationale, the examiner noted that the Veteran reported that his depression symptoms began in the last five years and that he attributed his symptoms as reactions to stress in his environment.  Further, the examiner noted that there is no clear nexus to his active duty service.  The examiner opined further that the Veteran's depressive symptoms are a reaction to negative consequences of his personality disorder.  Regarding PTSD, the examiner determined that, in addition to the fact that the Veteran's symptoms did not meet the diagnostic criteria, the Veteran's reported stressors are also not consistent with those found in individuals with PTSD.  Moreover, the examiner reiterated, the Veteran reported very few symptoms and those which he did report were best explained by his personality disorder and depressive disorder.

Overall, the preponderance of the evidence shows that the Veteran has current depressive disorder, NOS that is not related to his active duty service.  In that regard, the Board notes that the June 2012 VA examiner's diagnosis and opinion is supported by a well-reasoned rationale that is consistent with the findings from the examination, the facts shown in the record, and application of the diagnostic criteria under the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  For this reason, the Board assigns greater probative weight to the VA examiner's diagnosis and opinion than the Vet Center PTSD diagnosis which is reliant on the Veteran's unsubstantiated and non-credible assertions of an in-service combat stressor.

Further, to the extent that the evidence shows that the Veteran has depressive disorder, NOS, the evidence does not show that this disorder was incurred during or is related in any other way to the Veteran's active duty service.  In that regard, the service treatment records are entirely silent for any complaints, findings, diagnoses, or treatment of a psychiatric nature.  Indeed, the Veteran expressly denied having any prior or current history of psychiatric problems during his October 1970 separation examination.  Consistent with the foregoing, the June 2012 VA examiner concluded that there is simply no indication in the record that the Veteran's depressive disorder was related to his active duty service.  Indeed, as pointed out by the VA examiner, the Veteran acknowledged during the examination that he did not experience depression until four years before the examination, and further, admitted that his depression symptoms were the result of various non-service-related stresses in his life.  Given the foregoing evidence, the Board finds that the Veteran's depressive disorder, NOS is not related to the Veteran's active duty service.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS.  Accordingly, the Veteran's appeal as to that issue is denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable with respect to the Veteran's claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, NOS, is denied.


REMAND

In support of his claim for service connection for a left shoulder and arm disability, the Veteran alleged in his February 2005 claim that he sustained a pinched nerve in his left forearm after he became pinned between an elevator shaft and a skid holding 3,000 pounds of ordinance on or about May or June of 1970, during service on the U.S.S. America.  Somewhat consistent with this assertion, service treatment records show that the Veteran was treated in July 1969 for reported left shoulder pain and swelling after an incident in which he heard his shoulder pop while attempting to handle a heavy load.  Following examination, the Veteran was diagnosed at that time with a left shoulder muscle strain.  In August 1970, the Veteran returned for further treatment, complaining of left hand pain.  No specific diagnosis was rendered at that time, and it is unclear from the service treatment records as to whether there was any relationship between the Veteran's hand complaints and his previous July 1969 shoulder injury.

Post-service VA treatment records show that the Veteran has been followed for reported left shoulder, arm, and hand pain.  During a September 2008 VA examination, the Veteran reported that he was experiencing intermittent radiating pain and numbness which was affecting his entire left upper extremity and hand.  He reported that the numbness also radiated into his fingers.  A neurological examination performed at that time revealed objective findings of diffuse sensory impairment in a glovelike distribution over the entire left hand and forearm.  Despite the Veteran's complaints and the foregoing objective neurological findings, the examiner opined that there was no clinical evidence of a disease or pathology of the nerves of the upper left extremity.  No explanation was offered by the VA examiner as to why he found no neurological pathology despite noting positive objective neurological findings.

In August 2012, the Veteran underwent a second VA examination of his left upper extremity.  Again, the Veteran reported that among other symptoms, he experienced pain which radiated "like electricity" from his left shoulder and into his left arm and hand.  Interestingly, a neurological examination was normal.  X-rays of the left wrist, however, showed widening of the scapholunate space, which was suggestive of a ligamentous tear.  Also, x-rays of the left hand indicated the presence of mild radiocarpal and ulnar carpal joint space narrowing.  Apparently based on these findings, the examiner diagnosed mild radiocarpal and ulnar carpal degeneration.  The examiner noted that this condition was not likely to provoke the type of pain reported by the Veteran and concluded that the radiocarpal and ulnar carpal degeneration were likely the result of aging.  The Board notes, however, that the examiner does not provide any rationale as to why he believed that these conditions were the product of aging rather than the Veteran's active duty service.  In that regard, he does not note or discuss in his otherwise thorough rationale the Veteran's in-service left hand complaints during treatment in August 1970, nor does he discuss what impact, if any, the neurological findings noted in the September 2008 VA examination would have on his opinion.

Given the nature of the Veteran's complaints, the documented left hand complaints during service, and the positive objective findings noted in the September 2008 VA examination, the Board finds that the August 2012 VA examiner's rationale is incomplete in the absence of the foregoing discussion.  Accordingly, the claims file should be returned to the same VA examiner who performed the August 2012 examination for his discussion of the medical evidence outlined above.  If the August 2012 VA examiner determines that he is unable to address the outlined medical questions without a full examination of the Veteran or is unavailable, the Veteran should be afforded a new VA examination of his left upper extremity.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the above addendum and/or examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his left upper extremity since August 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a left shoulder and arm disability.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion from the August 2012 VA examiner concerning his claimed upper left shoulder and arm disability.  The Veteran should be advised that if a new examination is necessary, it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his left upper extremity since August 2012.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the claims file should be provided to the same VA examiner who performed the Veteran's August 2012 VA examination. 

The examiner should be asked to review the claims file and, mindful of the medical history involving the Veteran's left shoulder, arm, and hand, to include the Veteran's in-service left shoulder injury in July 1969; in-service August 1970 left hand complaints and treatment; complaints and findings expressed in the post-service VA treatment records; and the complaints, findings, and opinions expressed in the Veteran's September 2008 VA examination, provide an opinion as to whether is it at least as likely as not (at least a 50 percent probability) that the Veteran's left radiocarpal and ulnar carpal degeneration were incurred during the Veteran's active duty service, or, are related in any other way to the Veteran's active duty service.  The examiner should provide a complete explanation for all opinions rendered, to include a discussion of how the Veteran's in-service left hand complaints and the neurological complaints and findings noted in the September 2008 VA examination impact his conclusions.

If the examiner determines that the opinion sought cannot be rendered without a re-examination of the Veteran, or, the same VA examiner who performed the August 2012 VA examination is unavailable, then the Veteran should be afforded a VA examination, performed by an appropriate physician, to explore the medical question posed above.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If a new VA examination is necessary and the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a left shoulder and arm disability should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


